WOODLEY, Judge.
The offense is aggravated assault; the punishment, assessed by the jury in a trial upon a plea of not guilty, being a fine of $300.
Formal Bill of Exception No. 1 certifies that the prosecuting witness was asked on direct examination: “Is it not a fact that J. D. Williams, Jr. is a man of violent and dangerous character?” and she answered “Yes, he is.”
The bill certifies that the court sustained the objection and instructed the jury not to consider the question for any purpose, and further certifies:
“Since the defendant had not applied for suspended sentence and had not made his character an issue, the instruction did not cure the error.”
Formal Bill of Exception No. 2 contains a similar certification of error in connection with the question, answered in the affirmative, inquiring whether appellant had drawn a gun on the defense witness and threatened to shoot him. The objection was sustained, and the court certifies in the bill “The defendant not having placed his character in issue, the instruction did not cure the error.”
The questions were improperly asked and the trial court properly sustained the objections.
*53We are in no position to take issue with the trial court’s certification that the errors were not cured by his instructions to the jury.
The judgment is reversed and the cause is remanded.